   Case:
Case     20-126    Document:
     6:19-cv-00527-ADA       21 Page:
                        Document      1 09/30/20
                                 56 Filed Filed: 09/30/2020
                                                    Page 1 of 2




              NOTE: This order is nonprecedential.


      United States Court of Appeals
          for the Federal Circuit
                     ______________________

                     IN RE: ADOBE INC.,
                            Petitioner
                     ______________________

                            2020-126
                     ______________________

        On Petition for Writ of Mandamus to the United
    States District Court for the Western District of Texas in
    No. 6:19-cv-00527-ADA, Judge Alan D. Albright.
                     ______________________

       ON PETITION FOR PANEL REHEARING AND
                REHEARING EN BANC
                 ______________________

       Before PROST, Chief Judge, NEWMAN, LOURIE, DYK,
      MOORE, O’MALLEY, REYNA, WALLACH, TARANTO, CHEN,
              HUGHES, and STOLL, Circuit Judges.
    PER CURIAM.
                           ORDER
        Respondent Synkloud Technologies, LLC filed a
    combined petition for panel rehearing and rehearing en
    banc. The petition was referred to the panel that issued
    the order, and thereafter the petition for rehearing en
    banc was referred to the circuit judges who are in regular
    active service.
       Upon consideration thereof,
   Case:
Case     20-126    Document:
     6:19-cv-00527-ADA       21 Page:
                        Document      2 09/30/20
                                 56 Filed Filed: 09/30/2020
                                                    Page 2 of 2




   2                                          IN RE: ADOBE INC.




       IT IS ORDERED THAT:
       The petition for panel rehearing is denied.
       The petition for rehearing en banc is denied.


                                  FOR THE COURT

        September 30, 2020        /s/ Peter R. Marksteiner
              Date                Peter R. Marksteiner
                                  Clerk of Court
